DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	In response to the amendment received on 12/28/2020:
Claims 1-7 are pending in the current application.  Claims 1-7 are amended.
The previous claim objections are overcome in light of the amendment.
The previous rejection of the claims under 35 U.S.C. 112 is overcome because applicant has amended the claims.
The previous prior art rejections are overcome in light of the amendment and arguments filed on 12/28/2020.
Allowable Subject Matter
3.	Claims 1-7 are allowed.
	The following is an examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, appears to teach, suggest, or render obvious the invention of Claims 1-7.
	Independent Claims 1 and 7 recite a system for and method of controlling a fuel cell system wherein a heater provided at a bottom of a water storage of a gas-liquid separator has an estimated temperature and the presence or absence of water in the gas-liquid separator is determined based on the correlation temperatures of the fuel cell stack and the heater.  As Applicant correctly and convincingly points out in the arguments filed 12/28/2020, the prior art does not consider this approach to determine the presence or absence of water in the gas-liquid separator and specifically, does not appreciate the estimation of the temperature of the heater .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6 or 7 to 3 or 4; Alt Fri afternoons.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LISA S PARK/
Primary Examiner, Art Unit 1729